

117 HR 2121 IH: Improving Child Care for Working Families Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2121IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mrs. Axne (for herself, Mr. Fitzpatrick, Mrs. Hinson, Ms. Jacobs of California, Ms. Wild, Mr. Sires, Mr. Tonko, Mr. Harder of California, Mr. Cohen, Mr. Carbajal, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation of the exclusion for dependent care assistance programs. 
1.Short titleThis Act may be cited as the Improving Child Care for Working Families Act of 2021.  2.Increase in limitation of exclusion for dependent care assistance programs (a)In generalSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $10,500 (half such dollar amount.  
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in calendar years beginning after the date of the enactment of this Act.  